Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-26, 29, 31, 33, 35-37, and 45-51 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1, 5-9, and 11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Please see Examiner’s amendments to the process claims below.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 10/24/2016 is hereby withdrawn. Claims of group II have been canceled. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Cross on 9/2/2021.
The application has been amended as follows: 
In the claim 1, the term “lithium-containing particles” in the preamble has been changed to “lithium titanate spinel nanoparticles”, the limitation “particle substantially unchanged by” in line 11 has been changed to “particles after”, the limitation “form lithium titanate spinel particles” in lines 13-14 has been changed to “form the lithium titanate spinel nanoparticles”, the limitation “particles have a monodisperse particle size distribution and” in lines 15-16 has been replaced with “nanoparticles”, and the word “particle” in line 22 has been changed to “particles”. 
In claim 9, the word “precursor” has been inserted before “particles”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product claims 24-26, 29, 31, 33, 35-37, and 45-51 directed to lithium titanate spinel nanoparticles are allowable as no prior arts were found to teach the claimed product having the specific characteristics. Claims 1, 5-9, and 11 directed to a process of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725